Title: 22d.
From: Adams, John Quincy
To: 


       Waited upon Mr. Salvius in the morning. He is in a disagreeable situation here; his trunk having been seized by a custom­house officer. I applied to the delegates of Massachusetts, to know if any thing was to be done for him, and Mr. King was so kind as to go with me, to two other gentleman: but nobody, could assist him: I am really sorry for what has happened to him, and wish I could assist him; but in this Country the laws are superior to every thing, and I fear Mr. Salvius will lose his trunk. I walk’d an hour with Mr. Osgood, went home and was dress’d. Dined with Mr. van Berkel, where I met with Major L’Enfant, who appears to be a sensible man. Drank tea, at Mr. Secretary Thomson’s. A number of ladies were present: one very handsome. Visited Mr. Sears in the Evening. Saw his Lady, he himself, was not at home. The weather has been uncommonly hot to day.
      